--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

 

  by and among   GOLDENWAY, INC.   and   GOLDENWAY FINANCIAL HOLDINGS LIMITED  

 

 

 

Dated as of August 28, 2012

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page(s) ARTICLE I THE MERGER 2   Section 1.1 The Merger 2   Section 1.2
Articles of Merger; Effective Time 2 ARTICLE II SURVIVING CORPORATION; EFFECT OF
MERGER ON CHARTER DOCUMENTS AND DIRECTORS AND OFFICERS 2   Section 2.1 Name of
Surviving Corporation 2   Section 2.2 Constituent Documents of Surviving
Corporation 2   Section 2.3 Directors and Officers of Surviving Corporation 3
ARTICLE III EFFECTS OF MERGER ON CAPITAL STOCK OF CONSTITUENT CORPORATIONS;
EXCHANGE OF SHARES 3   Section 3.1 Effect on Capital Stock 3   Section 3.2
Exchange of Goldenway Financial Shares 3 ARTICLE IV ASSUMPTION OF CONTRACTS 4  
Section 4.1 Assumption 4   Section 4.2 Other Actions 4 ARTICLE V CONDITIONS
PRECEDENT 4   Section 5.1 Conditions to Each Party’s Obligation to Effect the
Merger 4 ARTICLE VI COVENANTS 5   Section 6.1 Rule 16b-3 Approval 5   Section
6.2 Further Assurances 5 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 5  
Section 7.1 Termination 5   Section 7.2 Effect of Termination and Abandonment 5
  Section 7.3 Amendment 5   Section 7.4 Waiver 6 ARTICLE VIII GENERAL PROVISIONS
6   Section 8.1 Assignment; Binding Effect 6   Section 8.2 Entire Agreement 6  
Section 8.3 Severability 6

i

--------------------------------------------------------------------------------


  Section 8.4 Headings 6   Section 8.5 Counterparts 6   Section 8.6 Governing
Law 7   Section 8.7 No Third Party Beneficiaries 7

ii

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, dated as of August 28, 2012
(this “Agreement”), by and among, GOLDENWAY, INC., a corporation incorporated
under the laws of the State of Nevada (the “Company”) and GOLDENWAY FINANCIAL
HOLDINGS LIMITED, a company incorporated under the laws of the Hong Kong,
Special Administrative Region of the People’s Republic of China (“Hong Kong”)
and a wholly-owned subsidiary of the Company (“Goldenway Financial”).

WITNESSETH:

     WHEREAS, the board of directors of each of the Company and Goldenway
Financial have unanimously determined that it is advisable and in the best
interests of their respective shareholders to reorganize so that Goldenway
Financial will become the parent of Goldenway, Inc. as a result of the merger of
Goldenway Financial with and into the Company (the “Merger”); and

     WHEREAS, the respective board of directors of each of the Company and
Goldenway Financial have unanimously approved the Merger, this Agreement and, to
the extent applicable, the other transactions described herein, pursuant to
which Goldenway Financial will be the surviving corporation of the Merger, upon
the terms and subject to the conditions set forth in this Agreement, whereby
each issued share of the common stock, par value US$0.001 per share, of the
Company (“NV Common Stock”) shall be converted into the right to receive one
ordinary share, par value US$0.001 per share, of Goldenway Financial (“HK
Ordinary Shares”); and

     WHEREAS, the Merger requires, among other things, the adoption of this
Agreement by the affirmative vote of the holders of a majority of the issued and
outstanding shares of the NV Common Stock; and the holders of a 71% majority of
the issued and outstanding shares of the NV Common Stock (the “Majority
Stockholders”) have acted by written consent to approve the execution of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the Nevada Revised Statutes, including the Merger, on the terms
and conditions set forth herein; and

     WHEREAS, the Company, as sole shareholder of Goldenway Financial, has
adopted resolutions approving the execution of this Agreement and the
consummation of the transactions contemplated thereby, in accordance with Hong
Kong law, on the terms and conditions set forth herein; and

     WHEREAS, the parties intend that the Merger qualify as a “reorganization”
within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), and that this Agreement shall be, and is hereby, adopted
as a “plan of reorganization” for purposes of Section 368(a) of the Code or,
alternatively, that the Merger be treated for United States federal income tax
purposes as a contribution of shares of the Company to Goldenway Financial by
stockholders of the Company qualifying as a tax-free exchange within the meaning
of Section 351 of the Code.

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, each of the parties hereto (together, the “Parties”)
hereby agrees as follows:

ARTICLE I
THE MERGER

     Section 1.1 The Merger. Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the Nevada Revised Statutes (the
“NRS”) at the Effective Time (as defined in Section 1.2), the Company shall be
merged with an into Goldenway Financial in accordance with this Agreement, and
the separate existence of Merger Sub the Company shall thereupon cease. Pursuant
to and simultaneously upon the consummation of the Merger at the Effective Time,
in accordance with the NRS, (a) Goldenway Financial shall continue as the
surviving corporation in the Merger (sometimes hereinafter referred to as the
“Surviving Corporation”), (b) the corporate identity, existence, powers, rights
and immunities of the Company as the Surviving Corporation shall continue
unimpaired by the Merger, and (c) Goldenway Financial shall succeed to and shall
possess all the assets, properties, rights, privileges, powers, franchises,
immunities and purposes, and be subject to all the debts, liabilities,
obligations, restrictions and duties of the Company, all without further act or
deed.

     Section 1.2 Articles of Merger; Effective Time. As soon as practicable
following the satisfaction or, to the extent permitted by applicable law, waiver
of the conditions set forth in Article V, if this Agreement shall not have been
terminated prior thereto as provided in Section 7.1, Goldenway Financial and the
Company shall cause the articles of merger (the “Articles of Merger”) with
respect to the Merger to be filed with the Secretary of State of the State of
Nevada (the “Nevada Secretary of State”), in such form as is required by, and
executed in accordance with, the relevant provisions of the NRS. The Merger
shall become effective upon the filing of the Articles of Merger or on such
later date and time as Goldenway Financial and the Company shall have designated
in the Articles of Merger as the effective time of the Merger (the “Effective
Time”).

ARTICLE II
SURVIVING CORPORATION;
EFFECT OF MERGER ON CHARTER DOCUMENTS
AND DIRECTORS AND OFFICERS

     Section 2.1 Name of Surviving Corporation. The name of the Surviving
Corporation shall be “Goldenway Financial Holdings Limited”

     Section 2.2 Constituent Documents of Surviving Corporation. From and after
the Effective Time, the terms and provisions of the articles of incorporation
and bylaws of the Company in effect immediately prior to the Effective Time
(except with respect to the name of the Company) shall be combined into the
Memorandum and Articles of Association of the Surviving Corporation, except to
the extent that any provision thereof is prohibited by applicable Hong Kong law
or to the extent that any additional provisions are mandated by such law.

2

--------------------------------------------------------------------------------

     Section 2.3 Directors and Officers of Surviving Corporation. Immediately
prior to the Effective Time, the Company, in its capacity as the sole
shareholder of Goldenway Financial, agrees to take or cause to be taken all such
actions as are necessary to cause those persons serving as the directors and
officers of the Company immediately prior to the Effective Time to be elected or
appointed as the directors and officers of Goldenway Financial (to the extent
the officers and directors of Goldenway Financial and the Company are not
already identical), each such person to have the same office(s) with Goldenway
Financial (and the same committee memberships in the case of directors) as he or
she held with the Company, with the directors to serve until the earlier of the
next meeting of the Goldenway Financial shareholders at which an election of
directors is required or until their successors are elected or appointed (or
their earlier death, disability or retirement).

ARTICLE III
EFFECTS OF MERGER ON CAPITAL STOCK OF
CONSTITUENT CORPORATIONS; EXCHANGE OF SHARES

     Section 3.1 Effect on Capital Stock. At the Effective Time, by virtue of
the Merger and without any action on the part of either the Company or Goldenway
Financial: (a) each share of common stock of the Company issued and outstanding
immediately prior to the Effective Time (each an “NV Common Stock”) shall be
converted into the right to receive one validly issued, fully paid and
non-assessable ordinary share of Goldenway Financial (the “HK Ordinary Shares”),
and Goldenway Financial shall issue to each holder of such right that number of
HK Ordinary Shares to which each such holder is entitled; and (b) Goldenway
Financial will repurchase the one HK Ordinary Share that was held by the Company
prior to the Merger at a purchase price of US$0.001.

     Section 3.2 Exchange of Goldenway Financial Shares.

     (a) At the Effective Time, each outstanding share of NV Common Stock held
in uncertificated, book entry form will be exchanged for one HK Ordinary Share
pursuant to Section 3.1 above without further act or deed by the holder thereof,
and record of such ownership shall be kept in uncertificated, book entry form by
Goldenway Financial’s transfer agent, Interwest Transfer Company, Inc.

     (b) At the Effective Time, each outstanding share of NV Common Stock held
in certificated form will be converted into the right to receive one HK Ordinary
Share pursuant to Section 3.1 above without further act or deed by the holder
thereof, and the holder thereof will cease to be, and will have no rights as, a
stockholder of the Company. Following the consummation of the Merger, the
Company’s exchange agent will send a letter of transmittal to the stockholders
of the Company, explaining the procedure for surrendering such holders’ NV
Common Stock certificates in exchange for share certificates representing HK
Ordinary Shares.

     (c) At the Effective Time, all holders of NV Common Stock will cease to be,
and will have no rights as, stockholders of the Company, other than the right to
receive: (i) any dividend or other distribution with a record date prior to the
Effective Time that may have been declared or made by the Company on such shares
of NV Common Stock in accordance with the terms of this Agreement or prior to
the date of this Agreement and that remain unpaid at the Effective Time and (ii)
the HK Ordinary Shares pursuant to Section 3.1. Upon and after the Effective
Time, shareholders registered in the register of members of Goldenway Financial,
including the former stockholders of the Company, will have and be entitled to
exercise any voting and other rights with respect to and to receive any dividend
and other distributions upon HK Ordinary Shares registered in their respective
names.

3

--------------------------------------------------------------------------------

ARTICLE IV
ASSUMPTION OF CONTRACTS

     Section 4.1 Assumption. At the Effective Time, the obligations of the
Company under or with respect to contracts or agreements listed on Annex A
(collectively, the “Assumed Contracts”) shall become the lawful obligations of
Goldenway Financial and shall be performed in the same manner and without
interruption until the same are amended or otherwise lawfully altered or
terminated. Effective at the Effective Time, Goldenway Financial hereby
expressly adopts and assumes all obligations of the Company under the Assumed
Contracts.

     Section 4.2 Other Actions. Such amendments or other actions that are deemed
necessary or appropriate by the Company and Goldenway Financial to effect the
Merger, including to facilitate the assumption by Goldenway Financial of the
Assumed Contracts, and any other amendments or actions that the Company and
Goldenway Financial shall deem advisable, shall be adopted and entered into with
respect to the Assumed Contracts and any other change in control arrangements
between the Company and its executive officers and key employees.

ARTICLE V
CONDITIONS PRECEDENT

     Section 5.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger are subject to the
satisfaction or waiver at or prior to the Effective Time of each of the
following conditions:

     (a) Governmental Approval. The Parties shall have timely obtained from all
applicable Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby, including such approvals, waivers and consents
as may be required under the NRS and Hong Kong Law.

     (b) No Prohibition. None of the parties hereto shall be subject to any
decree, order or injunction of any court of competent jurisdiction, whether in
the United States, Hong Kong or any other country, that prohibits the
consummation of the Merger.

     (c) Effective Registration Statement. Goldenway Financial shall have filed
a registration statement on Form F-4 with the Securities and Exchange Commission
in connection with the offer and issuance of the HK Ordinary Shares to be issued
pursuant to the Merger, which registration statement shall have become effective
under the Securities Act of 1933, as amended, and no stop order with respect
thereto shall be in effect.

4

--------------------------------------------------------------------------------

     (d) OTC Quotation. The HK Ordinary Shares to be issued to the stockholders
of the Company pursuant to the Merger shall continue quotation on the
over-the-counter electronic bulletin board maintained by the OTC Markets LLC, or
such other bulletin board or trading market on which the HK Ordinary Shares may
be trading at such time.

     (e) Consents and Authorizations. Other than the filing of the Articles of
Merger provided for in Section 1.2, all material consents and authorizations of,
filings or registrations with, and notices to, any governmental or regulatory
authority required of the Company, Goldenway Financial or any of their
respective subsidiaries to consummate the Merger and the other transactions
contemplated hereby, including, without limitation, any filings required under
(a) applicable United States state securities and “Blue Sky” laws and (b)
applicable Hong Kong securities laws, shall have been obtained or made.

ARTICLE VI
COVENANTS

     Section 6.1 Rule 16b-3 Approval. The Company and Goldenway Financial shall
take all such steps as may reasonably be required to cause the transactions
contemplated by Section 3.1 and any other dispositions of the Company’s equity
securities (including derivative securities) or acquisitions of Goldenway
Financial’s equity securities (including derivative securities) in connection
with this Agreement by each individual who (a) is a director or officer of the
Company or (b) at the Effective Time, is or will become a director or officer of
Goldenway Financial, to be exempt under Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended.

     Section 6.2 Further Assurances. Each party hereto shall use its reasonable
best efforts, to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary and reasonably appropriate to consummate and make
effective, in the most expeditious manner practicable, the Merger and the other
transactions provided for herein.

ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER

     Section 7.1 Termination. This Agreement may be terminated and the Merger
may be abandoned by action of the Company’s board of directors, at any time
prior to the Effective Time, regardless of prior approval by the Majority
Stockholders of the Merger.

     Section 7.2 Effect of Termination and Abandonment. In the event of
termination of this Agreement and the abandonment of the Merger pursuant to this
Article VII, this Agreement shall become void and of no effect with no liability
to any person on the part of any party hereto (or of any of its representatives
or affiliates).

     Section 7.3 Amendment. This Agreement may be amended by the parties hereto
at any time prior to the Effective Time, regardless of prior approval of the
Majority Stockholders, by action taken by the Company’s board of directors;
provided, however, that, no amendment may be made which by law requires the
further approval of the stockholders of the Company without such further
approval. This Agreement may not be amended except by an instrument in writing
signed by the parties hereto.

5

--------------------------------------------------------------------------------

     Section 7.4 Waiver. At any time prior to the Effective Time, any party
hereto by its board of directors, may (to the extent legally permitted and
except as otherwise set forth herein) (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties of the other parties
contained herein or in any document delivered pursuant hereto, and (iii) subject
to the requirements of applicable law, waive compliance by the other parties
with any of the agreements or conditions contained herein. Any such extension or
waiver shall only be valid if set forth in an instrument in writing signed by
the party or parties to be bound thereby. The failure of any party to assert any
rights or remedies shall not constitute a waiver of such rights or remedies.

ARTICLE VIII
GENERAL PROVISIONS

     Section 8.1 Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

     Section 8.2 Entire Agreement. This Agreement (including the attachments
hereto), constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of each of the other parties.

     Section 8.3 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

     Section 8.4 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

     Section 8.5 Counterparts. This Agreement may be executed and delivered
(including by facsimile, “.pdf,” or other electronic transmission) in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.

6

--------------------------------------------------------------------------------

     Section 8.6 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Nevada, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Nevada.

     Section 8.7 No Third Party Beneficiaries. Notwithstanding anything
contained in this Agreement to the contrary, except for the provisions of
Article IV, nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement. The provisions of Article IV may be enforced only
by the specifically intended beneficiaries thereof.

[Remainder of Page Left Blank Intentionally]

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Goldenway Financial and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

  GOLDENWAY, INC.               By: /s/ Ricky Wai Lam Lai   Name: Ricky Wai Lam
Lai   Title: Chief Executive Officer                   GOLDENWAY FINANCIAL
HOLDINGS LIMITED               By: /s/ Ricky Wai Lam Lai   Name:   Ricky Wai Lam
Lai   Title: Director               By: /s/ Yue Yuen Chan   Name: Yue Yuen Chan
  Title: Director


--------------------------------------------------------------------------------

EXHIBIT A

Assumed Contracts

All contracts of Goldenway, Inc. that are unexpired as of the Effective Time.

--------------------------------------------------------------------------------